952 So. 2d 1228 (2007)
Denver Ivan WILSON, Petitioner,
v.
Randolph McCLEAN, Esquire, Respondent.
No. 5D06-4010.
District Court of Appeal of Florida, Fifth District.
March 30, 2007.
Denver Ivan Wilson, Sanford, pro se.
W.A. Randolph McClean of Jacobson, McClean, Chmelir & Ferwerda, Winter Springs, for Respondent.
PER CURIAM.
Petitioner seeks mandamus to compel the return of evidence and documents allegedly in the possession of his former attorney, a special public defender. His former attorney says that he returned the items. Because the resolution of this matter involves factfinding, we hereby transfer this cause to the Circuit Court for Seminole County for resolution. See Olivera-Herrera v. Taylor, 920 So. 2d 765 (Fla. 5th DCA 2006).
PETITION TRANSFERRED.
PLEUS, C.J., TORPY and EVANDER, JJ., concur.